Citation Nr: 1424100	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  08-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran performed active military service from May 1983 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that determined that new and material evidence had not been submitted to reopen a claim for service connection for lumbar degenerative disc disease.

In October 2009, the Board found new and material evidence, reopened the service connection claim, and remanded it for further development.

In October 2011 and in July and November 2013, the Board remanded the claim for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that this claim must again be remanded for further development. 

The Veteran underwent a VA compensation examination in August 2013 to determine the etiology of his lumbar spine disability.  The examiner noted that from 1993 to 2002 the Veteran was incarcerated in a Federal prison.  The examiner then based a negative nexus opinion, in part, on the fact that because prison treatment records were not in the file, it could not be ascertained whether there has been intercurrent causation after active service for the claimed low back disability. 

The Board, in pertinent part, last remanded the case in November 2013 in order to obtain the referenced prison treatment records.  While the AOJ sent correspondence in February 2014 seeking additional records pertinent to the Veteran's claim, it failed to explain what was needed from the Veteran in order to request his incarceration records.  To date, the Veteran's prison treatment records have not been associated with the file and further remand is warranted to obtain these records.  

On remand, the RO should send a request to the Federal Bureau of Prison Records, with a proper Form DOJ-361, for treatment records dated from 1993 to 2002.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing the necessary release, contact the Federal Bureau of Prison records and request the Veteran's treatment records during his incarceration from 1993 to 2002.  All attempts to secure these records must be documented in the claims file.  If no records are found, the Veteran must be notified in accordance with 38 C.F.R. § 3.159(e).

2.  If any prison treatment record relevant to the etiology of any claimed back condition is located, the AOJ should associate that report with the records and then arrange for the August 2013 VA examiner to offer an addendum medical opinion.  If that examiner is not available, a qualified substitute may be used.  The examiner is asked to do the following:

Note a review of the claims file, including any recently received medical record, the Veteran's claims of parachuting during active service, running during active service, heavy lifting during active service, his assertions of continuity of symptoms dating back to active service, and the congenitally narrow lumbar spinal canal, and any other pertinent medial evidence associated with the claims file.  

Offer an opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the rigors of active service have caused or aggravated the non-congenital lumbar degenerative joint disease.  If causation or aggravation is found unlikely to be related to active service, then the examiner is asked to address whether it is at least as likely as not that the congenital condition was subject to a superimposed injury during military service that resulted in disability apart from the congenital defect.

The Veteran may be re-examined if necessary.

3.  Following the above, the AOJ should review all relevant evidence and re-adjudicate the service connection claim. If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



